Case 1:17-cv-05495-MKB-ST Document 261 Filed 04/12/21 Page 1 of 2 PageID #: 14019




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

    NORTH AMERICAN SOCCER LEAGUE, LLC,                           Case No. 1:17-cv-05495-MKB-ST

                                 Plaintiff,                      UNITED STATES SOCCER
                                                                 FEDERATION, INC.’s NOTICE
            v.                                                   OF MOTION FOR SUMMARY
                                                                 JUDGMENT
    UNITED STATES SOCCER FEDERATION, INC., and
    MAJOR LEAGUE SOCCER, L.L.C.,                                 ORAL ARGUMENT
                                                                 REQUESTED
                                 Defendants.



           PLEASE TAKE NOTICE that upon the annexed Declaration of Lawrence E. Buterman,

  dated November 16, 2020, and the accompanying Memorandum of Law and Local Rule 56.1

  Statement of Undisputed Material Facts, the undersigned, on behalf of Defendant United States

  Soccer Federation, Inc. (“U.S. Soccer”), hereby moves this Court before the Honorable Margo K.

  Brodie, United States District Judge for the Eastern District of New York, at the United States

  Courthouse, 225 Cadman Plaza East, Courtroom 6F, Brooklyn, New York 11201 for an Order

  granting summary judgment pursuant to Federal Rule of Civil Procedure 56, and for such other

  relief as this Court deems just and proper.


  Dated:     November 16, 2020


                                                LATHAM & WATKINS LLP

                                                /s/ Christopher S. Yates
                                                Christopher S. Yates (pro hac vice)
                                                Elizabeth H. Yandell (pro hac vice)
                                                Elizabeth C. Gettinger (pro hac vice)
                                                505 Montgomery Street
                                                Suite 2000
                                                San Francisco, CA 94111
Case 1:17-cv-05495-MKB-ST Document 261 Filed 04/12/21 Page 2 of 2 PageID #: 14020




                                     Tel: (415) 391-0600
                                     Fax: (415) 395-8095
                                     chris.yates@lw.com
                                     elizabeth.yandell@lw.com

                                     Lawrence E. Buterman
                                     885 Third Avenue
                                     New York, NY 10022
                                     Tel: (212) 906-1200
                                     Fax: (212) 751-4864
                                     lawrence.buterman@lw.com

                                     Anna M. Rathbun (pro hac vice)
                                     555 Eleventh Street, NW
                                     Suite 1000
                                     Washington, D.C. 20004
                                     Tel: (202) 637-2200
                                     Fax: (202) 637-2201
                                     anna.rathbun@lw.com

                                     Attorneys for Defendant
                                     United States Soccer Federation, Inc.




                                        2
